 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoose Leaf Hardware, Inc. and International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Teamsters Local Union 667,Petitioner. Case 26-RC-5990November 5, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.OPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on June 7, 1979,' and the Regional Direc-tor's report recommending disposition of same. TheBoard has reviewed the record in light of the excep-tions and briefs, and hereby adopts the Regional Di-rector's findings and recommendations.2CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpersof America, Teamsters Local Union 667, and that,pursuant to Section 9(a) of the National Labor Rela-tions Act, as amended, the foregoing labor organiza-tion is the exclusive representative of all the employ-ees in the following appropriate unit for the purposesof collective bargaining with respect to rates of pay,I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 99 for, and 63 against, the Petitioner:there were no challenged ballots.2 The alleged threats of "violent reprisals" on which our dissenting col-league would set aside the election apparently refer to statements allegedlymade by a union agent at a meeting of unit employees. According to oneemployee witness who was present at the meeting, the union representativetold the audience that the Teamsters controls the actions on the picket line,but not off the picket line. She claimed the union representative further toldthe audience that people who crossed the picket line had accidents attributedto "acts of God." While we find these remarks to be ambiguous, we also findthat they are unrelated to the outcome of the election or to the way theemployees voted in the election and, therefore, provide no basis for settingthe election aside. Hickory Springs Manufacluring Compan. 239 NLRB 641(1978).wages, hours of employment, and other terms andconditions of employment:All production and maintenance employees in-cluding all machine operators, packers, zip press-ers, platers, machine adjusters, tool and die men,truckers and weighers, porters, and material han-dlers employed at the Employer's West Mem-phis, Arkansas, location; excluding all officeclerical employees, guards, and supervisors asdefined in the Act.MEMBER PENE.LlO, concurring in part and dissentingin part:I agree with my colleagues that the misrepresenta-tion alleged in the Employer's Objection 3 does notwarrant setting aside the election, but I so find for thereasons set forth in Shopping Kart Food Market, Inc.,3the principles of which I still adhere to. See my dis-senting opinion in General Knit of California, Inc.4Ialso agree with my colleagues that the Employer'sObjections 4 and 5 are without merit and should beoverruled.However, contrary to my colleagues in the major-ity, I would find merit in the Employer's Objections Iand 2 insofar as they allege that the Petitioner threat-ened unit employees with violent reprisals shouldthey attempt to cross any picket lines established bythe Petitioner. For the reasons set forth in my dissent-ing opinion in Hickory Springs Manufacturing Com-pany,5I would find that such threats, if made, consti-tute objectionable conduct warranting setting asidethe election. I note particularly that the allegedthreats were made in the context of alleged rumors ofsuch threats circulating through the plant. Further-more, the facts as set forth by the Regional Directorreveal conflicting testimony, i.e., several employeesstated that they heard such threats made by the Peti-tioner's representatives, although those representa-tives denied making any such threats. I would, there-fore, order that the Employer's Objections I and 2 beremanded for a hearing to resolve the Employer'sclaim that the Petitioner made such threats of picketline violence.'228 NLRB 1311 (1977).4239 NLRB 619 (1978).239 NLRB 641 (1978).246 NLRB No. 46350